{¶ 1} The judgment of the court of appeals is reversed on the authority of State v. Shalash, 148 Ohio St.3d 611, 2016-Ohio-8358, 71 N.E.3d 1089, and this cause is *27remanded to the court of appeals for further proceedings consistent with our decision in Shalash.
Ron O’Brien, Franklin County Prosecuting Attorney, Seth L. Gilbert, Assistant Prosecuting Attorney, and Steven L. Taylor, Assistant Prosecuting Attorney, for appellant.
The Behai Law Group, L.L.C., Robert J. Behai, John M. Gonzales, and Gilbert J. Gradisar, for appellee.
Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor, Michael J. Hendershot, Chief Deputy Solicitor, and Hannah C. Wilson, Deputy Solicitor, urging reversal for amicus curiae, Ohio Attorney General.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, and French, JJ., concur.
O’Neill, J., dissents.